Citation Nr: 0313892	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  03-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for arthritis of the 
left knee.  

3.  Entitlement to service connection for mechanical back 
pain.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1978 to January 1988 and 
from December 1996 to September 1997.  

This appeal originally arose from a July 2002 rating action 
that granted service connection for diabetes mellitus type II 
with a 20 percent disability evaluation.  That decision also 
denied service connection for mechanical back pain, and 
arthritis of the left knee.



REMAND

In January 2003, the veteran filed his substantive appeal (VA 
Form 9) with respect to his claims for service connection for 
a back and arthritic knee condition, and an increased rating 
for diabetes mellitus type II.  In his appeal, the veteran 
requested a hearing in Washington, DC.  In March 2003, the 
Board advised the veteran that his hearing was scheduled for 
July 2, 2003.  In a statement received on June 18, 2003,  the 
veteran indicated that he was unable to to attend the 
Washington hearing because he could not get time off from 
work, and could not afford the trip.  He requested that he 
instead be scheduled for a videoconference hearing before a 
Veterans Law Judge.  The Board is granting the veteran's 
motion.  38 C.F.R. §§ 20.702(c), 20.704(c) (2002).

Accordingly, the case is remanded for the following actions:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


